In The

                                Court of Appeals

                    Ninth District of Texas at Beaumont

                               __________________

                               NO. 09-21-00333-CV
                               __________________


                      IN RE MARIA MIRELES-POULAT

__________________________________________________________________

                           Original Proceeding
           457th District Court of Montgomery County, Texas
                    Trial Cause No. 19-07-09268-CV
__________________________________________________________________

                          MEMORANDUM OPINION

      AXA Seguros, S.A. de C.V. (“AXA”) brought a Fraudulent Transfer Act

claim against twenty-four defendants, including Relator, Maria Mireles-Poulat

(“Mireles”). On September 27, 2021, the trial court granted two motions to compel

and ordered Mireles to produce documents responsive to requests that Mireles

argues are overbroad. Additionally, Mireles complains that the trial court abused its

discretion by ordering production of documents related to her obtaining a permanent

resident card (“green card”). Further, Mireles argues the trial court abused its

discretion by requiring Mireles, in her responses to requests for production, to


                                         1
explain in writing what happened to any lost document. She contends she has no

adequate remedy by appeal. We agree, and conditionally grant mandamus relief.

      AXA’s Fourth Amended Petition alleges that Samy Ibrahim Hakim

(“Ibrahim”) owned, in whole or in part, a Mexican company, Pargroup Consultaria,

S.C. (“Pargroup”). AXA alleges that Ibrahim obtained a $15.5 million loan for

Pargroup by forging the valuation of real estate in Mexico provided as collateral for

the loan. AXA alleges that, with the intent to impair AXA’s future ability to collect

from him, Ibrahim transferred all the real estate he owned in Texas to his then-wife

Mireles for no apparent consideration approximately one week before AXA granted

the loan. The real property transferred from Ibrahim to Mireles consists of a

residence (the “Home”) and a vacant lot (the “Texas Lot”) located in Montgomery

County, Texas. AXA also alleges that in May 2018, Ibrahim transferred

approximately $1 million in cash and the value of a life insurance policy to or for

the benefit of Mireles with no apparent consideration. AXA alleges Ibrahim and

Mireles are Texas residents. AXA alleges that in March 2016, Ibrahim transferred

the Home and the Texas Lot to Mireles for no apparent consideration, and that on

May 29, 2018, they signed a partition agreement that confirmed they were married,

that the Home and the Texas Lot were community property, and that Mireles was

the sole owner of the property effective the date they signed the partition agreement.

According to AXA, in May 2018 the Pargroup loan was in default and Ibrahim

                                          2
violated the loan agreement by transferring the property. AXA alleges that after

Mireles was served in this action, Mireles assisted in the concealment of assets and

information by failing to disclose them to AXA. AXA asserts a claim against Mireles

under the Fraudulent Transfer Act alleging that Ibrahim’s alleged transfer to Mireles

of (1) the Home and Texas Lot, (2) $68,000 funding Mireles’s life insurance policy,

(3) to the extent Mireles is a beneficiary, $49,000 expended to fund Ibrahim’s life

insurance policy and $150,000 for the policy’s cash value, and (4) $1 million in cash

transferred from Ibrahim to Mireles in May 2018, constituted fraudulent transfers.

      On June 18, 2021, a hearing was held on Mireles’s motion to modify the prior

temporary injunction. Mireles testified that the temporary injunction prevented her

from selling her property. Mireles stated that she married Ibrahim in 2002, they

purchased the Home in 2009, and moved there with their children in May 2011,

where they lived continuously until they separated in 2014, and she and the children

still reside in the Home. Mireles testified Ibrahim agreed to deed the Home and

Texas Lot to her as a divorce settlement in 2014, but he did not sign the deeds until

March 2016. Mireles claimed she had no knowledge of the AXA loan. The United

States government issued Mireles a green card in September 2016, and in 2017, her

Texas driver’s license identified the Home as her address. Mireles claimed Ibrahim

executed correction deeds in 2018 because she wanted to clarify that she held the

properties in her sole name and not as joint property with Ibrahim. In 2019, Mireles

                                         3
and Ibrahim finalized their divorce in a Mexican court. A divorce settlement

submitted to the Mexican court stated Mireles was domiciled in Mexico, but the

address listed was her brother’s house. Mireles claimed the divorce decree did not

mention the Home and the Texas Lot because Ibrahim had already conveyed the

properties to her through their partition agreement. Mireles received $500,000 in the

divorce. Mireles filed a designation of homestead on the Home in December 2019.

      On September 27, 2021, the trial court signed an order that stated in part:

      Defendant Mireles shall produce within seven calendar days of the date
      of this Order any documents, records, tangible things, and/or
      information in her possession, custody, or control that is responsive to
      Plaintiff’s Request for Production Nos. 1 – 11.1 Defendant Mireles’s
      objections to Request for Production Nos. 7 and 8 are overruled.

      1
        The Requests required that Mireles produce: (1) “All Documents,
Communications and Things Concerning the Loan Agreement[;]” (2) “All
Documents, Communications and Things Concerning any valuation of the Lot,
including (a) the True Valuation; (b) the Forged Valuation; and (c) any other formal
or informal valuation or assessment of the Lot[;]” (3) “All Documents,
Communications and Things Concerning the List of Assets and Liabilities, including
any Transaction involving of the assets and liabilities in the List of Assets and
Liabilities[;]” (4) “All Documents, Communications and Things Concerning the
Samy Ibrahim Companies, including any Transaction involving the shares in the
Samy Ibrahim Companies or the assets of the Samy Ibrahim Companies[;]” (5) “All
Documents, Communications and Things Concerning any actual, planned or
purported efforts or actions to build any houses or structures in the Lot[;]” (6) “All
Documents, Communications and Things Concerning any actual, planned or
purported efforts or actions to conduct any Transaction in connection with the
Lot[;]” (7) All Documents, Communications and Things Concerning the use or
disposition of any funds disbursed by AXA to Pargroup and/or Mr. Samy Ibrahim
in connection with the Loan Agreement[;]” (8) “All Documents, Communications
and Things Concerning the [Home] and [the Texas Lot] Properties, including any
Transactions involving the [Home] and [Texas Lot] Properties[;]” (9) “All
Documents, Communications and Things Concerning any Transaction involving the
                                          4
             If Defendant Mireles contends that she once had possession,
      custody, and/or control of documents, records, tangible things, and/or
      information responsive to Plaintiff’s Request for Production Nos. 1 –
      11, but that she no longer does, she is ordered to explain in a written
      response to the requests what responsive documents, records, tangible
      things, and/or information she once had, when she had it, what occurred
      that resulted in her losing possession, custody, and/or control of the
      responsive information, and who currently has possession, custody,
      and/or control of the responsive information.

      In a separate order signed on the same day, over Mireles’s objections that the

requests for production were overbroad and sought patently irrelevant and

duplicative documents and post-judgment discovery, the trial court ordered Mireles

to produce: (1) “[a]ll documents and communications evidencing/relating to [her]

immigration status in the United States of America from January 1, 2010 to

Present[;]” (2) “[a]ll Documents and communications evidencing/relating to

residential properties owned by [Mireles] in the United States, Mexico, or any other

country[;] and (3) “[a]ll documents and communications supporting [Mireles’s]




transfer of Mr. Samy Ibrahim’s interest in real or personal property to Ms. Mireles,
Mr. Ricardo Ibrahim or any other relative of Mr. Samy Ibrahim[;]” (10) “All
Documents, Communications and Things Concerning the Ibrahim Texas Trust,
including its formation, structure, beneficiaries, assets, liabilities and any
Transactions involving the Ibrahim Texas Trust[;]” and (11) “All Documents,
Communications and Things Concerning the California Property, including any
Transactions involving the California Property.” The references to the Lot in AXA’s
requests for production refer to property in Mexico securing the Pargroup loan and
not to the property referred to in this Opinion as the Texas Lot.
                                           5
lawful resident status in the United States after her separation and divorce from

[Ibrahim][.]”

      Generally, a party may obtain discovery regarding any matter that is not

privileged and is relevant to the subject matter of the pending action. Tex. R. Civ. P.

192.3(a). However, a party’s discovery requests may not be so vague, ambiguous

and overly broad as to amount to a fishing expedition. Loftin v. Martin, 776 S.W.2d

145, 148 (Tex. 1989) (orig. proceeding); Texaco, Inc. v. Sanderson, 898 S.W.2d 813,

815 (Tex. 1995) (orig. proceeding). A party must produce items in actual or

constructive possession by virtue of the right to obtain possession from a third party

such as an agent or representative. See Tex. R. Civ. P. 192.7(b); see also GTE

Commc’ns Sys. Corp. v. Tanner, 856 S.W.2d 725, 729 (Tex. 1993) (orig.

proceeding). But requests for production cannot require a party to create documents

for the sole purpose of complying with a production request. In re Colonial Pipeline

Co., 968 S.W.2d 938, 942 (Tex. 1998) (orig. proceeding). Discovery requests must

be reasonably tailored to include only matters relevant to the case. In re Am. Optical

Corp., 988 S.W.2d 711, 713 (Tex. 1998) (orig. proceeding). “A central consideration

in determining overbreadth is whether the request could have been more narrowly

tailored to avoid including tenuous information and still obtain the necessary,

pertinent information.” In re CSX Corp., 124 S.W.3d 149, 153 (Tex. 2003) (orig.

proceeding).

                                          6
      Mireles complains that the trial court has ordered production so broad in scope

that she cannot determine what would be responsive to AXA’s requests. In

particular, she complains that AXA greatly expanded terms defined in the Texas

Rules of Civil Procedure and broadened her production responsibilities beyond that

provided by the Rules. We agree. AXA’s requests refer to Texas Rule of Civil

Procedure 192.3(b) to define “Documents” but then expands the term beyond that

contained in the Rule. For instance, “Document” includes any “opinion,” any

“thing,” or any “amendments, whether contemplated or executed[.]” The discovery

requests instructed Mireles that “[e]ach reference to a natural Person includes that

Person’s relatives, employees, partners, agents, representatives, attorneys,

accountants, consultants, independent contractors or any other Person or entity

acting, or purporting to act, with or on behalf of any of the foregoing[]” and that

“possession, custody, or control” of a document included “the right to obtain the

Document or a copy thereof upon demand . . . from any person or public or private

entity that has actual physical possession.” As Mireles notes, the requests require her

to produce information held by the Mexican government. They also require her to

produce information her relatives have a right to obtain even if she does not. The

requests for production require Mireles to describe her efforts to obtain the

information requested as to any incomplete or unfiled response. Thus, the requests

require Mireles to create documents that do not exist. To comply with the requests

                                          7
for production compelled by the trial court, Mireles would have to obtain and

produce documents held solely by the other defendants or by AXA and would have

to create documents describing her efforts to obtain documents. This is an improper

use of Rule 196, which requires production of documents in the person’s possession,

custody, or control. See Tex. R. Civ. P. 196.3(a).

      The requests for production are overbroad and the trial court’s order in relation

thereto is an abuse of discretion. The requests because they are not limited to

documents about the transactions that AXA alleges were fraudulent. For instance,

Request for Production Number 3 requires Mireles to produce documents

concerning a list of assets and liabilities when the list is not included in the discovery

request and Mireles claims that AXA has not provided her with a copy. Further, the

request is overbroad because it requires responses concerning unidentified items.

The request for all information about Ibrahim’s companies in Request for Production

Number 4 is not limited to documents concerning the transfer of assets. As written,

the request requires Mireles to respond with any document by or about any of the

companies which might be in her possession or in the possession of a relative of

hers. Although the lawsuit concerns specific assets allegedly transferred from

Ibrahim to Mireles, Request for Production Number 8 is not limited to transactional

documents but requires production of any document concerning the Home, which

would include utility bills and maintenance agreements. Request for Production

                                            8
Number 9 is not limited to the real and personal property AXA claims Ibrahim

fraudulently transferred. Request Number 11 asks for all documents of any nature

concerning the California Property and is not limited to the fraudulent transaction

alleged in AXA’s live pleadings.

      When a party propounds overly broad requests, the trial court must either

sustain the objection or act to narrowly tailor the requests. In re Mallinckrodt, Inc.,

262 S.W.3d 469, 474 (Tex. App.—Beaumont 2008, orig. proceeding). In this case,

AXA did not confine its requests for production to the alleged fraudulent

transactions and sought to freely explore for additional assets. Because the requests

are so broadly written that they require production of material that could have no

possible relevance regarding AXA’s fraudulent transfer claim, the trial court abused

its discretion by compelling production in response to overly broad discovery

requests.

      Mireles also argues compelling production regrading her immigration status

and assets is irrelevant, overbroad, and harassing. In a separate order, the trial court

compelled Mireles to respond to requests for production of documents and

communications: (1) relating to Mireles’s immigration status from January 1, 2010

to the present; (2) supporting Mireles’s lawful resident status after her separation

and divorce from Ibrahim; and (3) all documents relating to residential properties

owned by Mireles in any country.

                                           9
      Mireles complains that the trial court abused its discretion by compelling her

to answer AXA’s request to produce “[a]ll Documents and communications

evidencing/relating to residential properties owned by [Mireles] in the United States,

Mexico, or any other country.” Mireles objected that the request was overly broad

and that information about any property other than the Home and the Texas Lot was

impermissible post-judgment discovery and was not calculated to lead to the

discovery of admissible evidence. AXA argues that considering Mireles’s admission

in the divorce proceedings her domicile is Mexico City, evidence of Mireles’s

ownership of other real property would be probative of whether Mireles’s declared

homestead “is the one that she should count as her homestead.” But in this case it is

undisputed that Mireles resides in the Home, as AXA alleged Mireles and Ibrahim

reside at the Home and that Mireles holds the record title to the Home. “The

possession and use of real estate by one who owns it, and who, with his family,

resides upon it makes it the homestead of the family in law and in fact.” Lifemark

Corp. v. Merritt, 655 S.W.2d 310, 314 (Tex. App.—Houston [14th Dist.] 1983, writ

ref’d n.r.e.). Therefore, the only possible dispute is whether Mireles intended to

make the property her homestead. See id. (“In order to establish homestead rights,

the proof must show a combination of both overt acts of homestead usage and the

intention on the part of the owner to claim the land as a homestead.”). AXA’s request

has negligible probative value regarding Mireles’s assertion that the Home is her

                                         10
homestead, considering AXA itself alleges that Mireles resides in the Home. AXA’s

request for production is overly broad because it is not limited to records that Mireles

claims a homestead exemption in other property. The trial court clearly abused its

discretion by ordering Mireles to respond to AXA’s request for production.

      AXA argues documents related to Mireles’s immigration status are reasonably

designed to discover relevant information about Mireles’s true homestead. AXA

claims that if Mireles lied to immigration officials about a fact that she would expect

the government to discover, that would suggest that she did not intend to remain in

the United States permanently. But Mireles’s green card establishes her immigration

status. See 8 U.S.C. § 1101(a)(20) (“The term “lawfully admitted for permanent

residence” means the status of having been lawfully accorded the privilege of

residing permanently in the United States as an immigrant in accordance with the

immigration laws, such status not having changed.”). Other documents relating to

admission to the United States have no possible bearing on her right to designate the

Home as her homestead. Discovery requests must be reasonably tailored to include

only matters relevant to the case. In re Am. Optical Corp., 988 S.W.2d at 713. The

requests are overbroad because they fail to obtain necessary, pertinent information

while avoiding tenuous information. See In re CSX Corp., 124 S.W.3d at 153. The

trial court abused its discretion by failing to either sustain the objection or act to

narrowly tailor the requests. In re Mallinckrodt, Inc., 262 S.W.3d at 474. Because

                                          11
Mireles’s immigration status has no bearing on either AXA’s fraudulent transfer act

claim or the status of the Home as Mireles’s homestead, we hold the trial court

clearly abused its discretion by compelling Mireles to respond to the requests for

production relating to her immigration status.

      Regarding AXA’s requests for production for any document responsive over

which she once had but no longer has possession, custody, or control, Mireles argues

the trial court abused its discretion by ordering her to explain “what responsive

documents, records, tangible things, and/or information she once had, when she had

it, what occurred that resulted in her losing possession, custody, and/or control of

the responsive information, and who currently has possession, custody, and/or

control of the responsive information[.]” AXA argues the trial court ordered

discovery that is permitted under Rule 192.3(a). See Tex. R. Civ. P. 192.3(a) (“In

general, a party may obtain discovery regarding any matter that is not privileged and

is relevant to the subject matter of the pending action, whether it relates to the claim

or defense of the party seeking discovery or the claim or defense of any other

party.”). AXA suggests Mireles’s compliance with the trial court’s order might

uncover evidence of spoliation, but absent an allegation that Mireles destroyed

documents concerning the transactions at issue in this lawsuit, the request is merely

an impermissible fishing expedition. See In re Am. Optical Corp., 988 S.W.2d at

713; Loftin v. Martin, 776 S.W.2d at 148. The trial court compelled Mireles to

                                          12
respond to requests for production under Rule 196, which prohibits requiring a party

to create documents for the sole purpose of complying with a production request. In

re Colonial Pipeline Co., 968 S.W.2d at 942. The trial court abused its discretion by

ordering Mireles to create documents responsive to AXA’s requests for production.

      “A discovery order that compels production beyond the rules of procedure is

an abuse of discretion for which mandamus is the proper remedy.” In re Nat’l Lloyds

Ins. Co., 449 S.W.3d 486, 488 (Tex. 2014) (orig. proceeding). We conditionally

grant the relief requested in Relator’s petition for a writ of mandamus. We are

confident that the trial court will vacate its orders of September 27, 2021. The writ

of mandamus shall issue only in the event the trial court fails to comply.

      PETITION CONDITIONALLY GRANTED.


                                                           PER CURIAM

Submitted on November 8, 2021
Opinion Delivered March 10, 2022

Before Golemon, C.J., Kreger and Johnson, JJ.




                                         13